783 N.W.2d 116 (2010)
In re Alicia May BOWMAN and Eric Allen Brown, Minors.
Department of Human Services, Petitioner-Appellee,
v.
Darla May Mellas, Respondent-Appellant, and
Randolph Joseph Bowman, Respondent.
Docket No. 141112. COA No. 295259.
Supreme Court of Michigan.
June 25, 2010.

Order
On order of the Court, the application for leave to appeal the May 4, 2010 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.